DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-15, 17-20 of U.S. Patent No. 10621079. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim determining whether an object can be deleted after the expiration date based on future storage cost and performing the deletion of the data object based on that determination.
Claim 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-15, 17-20 of U.S. Patent No. 10133658.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim determining whether an object can be deleted after the expiration date based on future storage cost and performing the deletion of the data object based on that determination.
Claim(s) 1, 3-8, 10-15, 17-20 of U.S. Patent No. 10621079 contain(s) every element of claim(s) 1-21 of the instant application and as such anticipate(s) claim(s) 1-21 of the instant application.
Claim(s) 1, 3-8, 10-15, 17-20 of U.S. Patent No. 10133658 contain(s) every element of claim(s) 1-21 of the instant application and as such anticipate(s) claim(s) 1-21 of the instant 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-13, 15, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisel (US20120029975, “Bisel”).
As to claim 1, 11, 21:
Bisel teaches a method, system, and medium (0004, 0010) comprising: 
determining, by one or more server computers (Fig. 1, 3), a future storage cost associated with a given data object of a plurality of storage objects in a storage environment (determine storage cost; 0068), the future cost based on: 
historical usage of the given data object (cost based on amount of utilization of storage for each tier of the first storage environment or an amount of storage for each tier per year of a specified 
determining, by the one or more server computers, whether the future storage cost associated with the given data object satisfies a threshold storage cost (determine storage environment variables meet prediction over period of time; 0075-0082); and 

when the future storage cost associated with the given data object satisfies the threshold storage cost: providing, by the one or more server computers and to a computer system hosting a computing agent, a notification prompting the computing agent to determine whether the given data object can be deleted after the expiration date of the access window of the given object (receive reclamation indicator to delete and reclaim data after time period expires; 0083-0086); 
receiving, by the one or more server computers, a response, from the computer system hosting the computing agent, that is indicative of whether the given data object can be deleted after the expiration date of the access window of the given object (receive indication to delete data after specified time period; 0081,0083-0086); and 
when the response indicates that the given data object can be deleted after the expiration date of the access window of the given object, generating an instruction to cause deletion of the given data object after the expiration date of the access window of the given object (perform reclamation of storage after specified time period; 0086). 
As to claim 2, 12:
Bisel teaches the historical usage is based on one or more audit logs associated with the given data object, each audit log including, for each access to the given data object, a timestamp 
As to claim 3, 13:
Bisel teaches determining, by the one or more server computers, the access window for the given data object as a period of time when the given data object is likely to be accessed based on the audit logs (specify time period/window; 0130-0138). 
As to claim 5,15:
Bisel teaches the computing agent comprises an artificial intelligence agent (computing device; 0064-0067). 
As to claim 9,19:
Bisel teaches determining the future storage cost associated with the given data object of the plurality of data objects in the storage environment comprises using one or more heuristics to estimate a potential future storage cost of the given data object based on a predicted future depreciation of storage prices (cost associated with predicted of storage cost; 0076-0079). 
As to claim 10,20:
Bisel teaches the notification causes the computing agent to prompt a user of the computer system hosting the computing agent for feedback regarding potential storage space reclamation of storage space allocated for a set of one or more candidate data objects including the given data object (indicator to perform reclamation of storage after specified time period; 0086). 

Allowable Subject Matter
Claims 4, 6-8, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  All other rejections must be overcomed before these claims can be allowed.
As to claim 4/14, the prior art does not further suggest when the response indicates that the given data object cannot be deleted after the expiration date of the access window of the given object, adjusting the access window of the given object. 
As to claim 6/16, the prior art does not further suggest further determining, by the computer system that hosts the computing agent, a confidence score for the given data object, the confidence score indicating a likelihood that the given data object will be accessed after the expiration date of the access window of the given data object. 
Claims 7-8/17-18 are also allowable for incorporating the limitations of parent claim 6/16, and further limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAN NGUYEN/Primary Examiner, Art Unit 2138